Case: 3:20-mc-00001-DRC-SLO Doc #: 12 Filed: 10/26/20 Page: 1 of 4 PAGEID #: 234




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

    DOUGLAS K. LANGFORD,       :                      Case No. 3:20-mc-00001
                               :
            Plaintiff,         :                      District Judge Douglas R. Cole
                               :                      Magistrate Judge Sharon L. Ovington
    vs.                        :
    WELLS FARGO HOME MORTGAGE, :
    et at.,                    :
                               :
            Defendants.        :


                   SECOND REPORT AND RECOMMENDATIONS 1


        At the outset of this case, the undersigned Judicial Officer issued a Report and

Recommendations (Doc. No. 2), which fully considered and recommended denying

Plaintiff’s Motion to Enforce Arbitration Award and Motion to Issue Emergency

Injunctive Stay to Reestablish Possession of Property (Doc. No. 1). Since then Plaintiff

has filed an Amended Motion to Enforce Arbitration Award (Doc. No. 4) and has sought

to withdraw this case without prejudice (Doc. Nos. 3, 8). For their part, Defendants

Wells Fargo Bank, N.A., Scott A. King, and Federal National Mortgage Association

(Defendants) have filed a Motion to Vacate Arbitration Award and Memorandum in

Opposition to Plaintiff’s Amended Motion to Enforce Arbitration Award (Doc. Nos. 7,

10), and they have opposed allowing Plaintiff to voluntarily dismiss this case without

prejudice (Doc. No. 11).



1
 Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:20-mc-00001-DRC-SLO Doc #: 12 Filed: 10/26/20 Page: 2 of 4 PAGEID #: 235




       Defendants contend that an Order vacating the LAMP arbitration award (the

subject of Plaintiff’s Motions) is warranted because they never agreed to arbitrate the

matter that is the subject of the purported LAMP award. This contention is well taken.

       The Federal Arbitration Act permits a federal court to vacate an arbitration award.

9 U.S.C. § 10. An order vacating an arbitration award is appropriate if there is no

evidence that there was an agreement to arbitrate, or “‘where the award was procured by

corruption, fraud, or undue means.’” PolyOne Corporation v. Westlake Vinyls, Inc., 937

F.3d 692, 696 (6th Cir. 2019) (quoting 9 U.S.C. § 10(a)); see In re: Automotive Parts

Antitrust Litigation, 951 F.3d 377, 383 (6th Cir. 2020) (“‘no matter how strong the

federal policy favors arbitration, arbitration is a matter of contract between the parties,

and one cannot be required to submit to arbitration a dispute which it has not agreed to

submit to arbitration.’”)

       Defendants’ Motion to Vacate conclusively establishes that they did not agree to

arbitrate a dispute with LAMP. See Doc. No. 7, PageID 205. Plaintiff, moreover, has not

presented evidence even hinting at the existence of an agreement by Defendants to

arbitrate any issue with Plaintiff before LAMP or a LAMP arbitrator. For that matter,

Plaintiff has not shown that LAMP is an entity with legal validity or authority to arbitrate

any disputes or issue arbitration awards that are enforceable in this Court. See Doc. No.

2, PageID 79-80. For these reasons, and in light of the analysis in the first Report and

Recommendations, Defendants’ Motion to Vacate Arbitration Award is well taken. And

given the meritless proceedings Plaintiff has presented in this case, dismissal of this case

with prejudice is warranted.

                                              2
Case: 3:20-mc-00001-DRC-SLO Doc #: 12 Filed: 10/26/20 Page: 3 of 4 PAGEID #: 236




                   IT IS THEREFORE RECOMMENDED THAT:

      1.    Defendants’ Motion to Vacate Arbitration Award (Doc. No. 7) be
            GRANTED and this case be DISMISSED with prejudice;

      2.    Plaintiff’s Motion to Withdraw Motion to Enforce Arbitration Award
            Without Prejudice (Doc. No. 3), Amended Motion for Arbitration Award
            (Doc. No. 4), and Motion to Withdraw (Doc. No. 8) be DENIED; and

      3.    The case be terminated on the Court’s docket.



October 26, 2020                             s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge




                                         3
Case: 3:20-mc-00001-DRC-SLO Doc #: 12 Filed: 10/26/20 Page: 4 of 4 PAGEID #: 237




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             4
